                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

DIANE L. MISENER                                                            PLAINTIFF

v.                         CASE NO. 4:18-CV-00321 BSM

SOCIAL SECURITY ADMINISTRATION                                            DEFENDANT

                                        ORDER

      After careful review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 12] is adopted without objection. The Commissioner’s

decision is reversed and remanded with instructions to develop the record as necessary.

      IT IS SO ORDERED this 29th day of March 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
